DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  Please remove the duplicate “to” from within this claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,425,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims within claim an additional feature of “a memory storing instructions for encoding/decoding using tiling”.  This feature is obvious in the field of video compression since a processor needs a memory for storing the instructions to execute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (herein after will be referred to as Wang) (US 20130101035) in view of Mody (US 20150003520) and in further view of Fuldseth (US 20140003525).

Regarding claim 1, Wang discloses an apparatus comprising:
a memory storing instructions for encoding using tiling; and a processor that executes the instructions to: encoding a video stream including a plurality of frames, to encode the video stream the processor executes the instructions to: [See Wang [0010] Computer-readable storage medium has stored instructions when executed by a processor for coding video data (i.e. video inherently consists of multiple frames).]
encode the current frame, wherein, to encode the current frame, the processor executes instructions to: identify a tile-width for encoding a current tile of the current frame, the tile-width indicating a cardinality of horizontally adjacent blocks in the current tile; [See Wang [0037] Picture is partitioned into tiles by a number of vertical tile boundaries (i.e. tile width).  Also, see Fig. 5, Tile group/partioning includes a row of LCU’s and a height of LCU’s.]
identify a tile-height for encoding the current tile of the current frame, the tile-height indicating a cardinality of vertically adjacent block in the current tile; and [See Wang [0037] Picture is partitioned into tiles by a number of horizontal tile boundaries (i.e. tile height).  Also, see Fig. 5, Also, see Fig. 5, Tile group/partioning includes a row of LCU’s and a height of LCU’s.]
generate an encoded tile, wherein, to generate the encoded tile, the processor executes the instructions to encode the current tile, such that a row of the current tile includes tile-width horizontally adjacent blocks from the plurality of blocks, and a column of the current tile includes tile-height vertically adjacent blocks from the plurality of blocks; and [See Wang [0061] Encoder to partition a picture into tiles, group the tiles and encode the video according to the partitioning into tiles and grouping of tiles (using syntax information).  Also, see Fig. 5, Tile group/partioning includes a row of LCU’s and a height of LCU’s.  Also, see 0047, transmits encoded video data.]
However, Wang does not explicitly disclose 
identify a current frame from the plurality of frames, wherein the current frame includes a plurality of blocks, and wherein the current frame has a frame-width indicating a cardinality of horizontally adjacent blocks in the current frame, and a frame-height indicating a cardinality of vertically adjacent blocks in the current frame;
output the encoded tile, wherein, to output the encoded tile, the processor executes the instructions to include an encoded tile size in an output bitstream, the encoded-tile size indicating a cardinality of bytes for including the encoded tile in the output bitstream.
However, Mody does disclose 
identify a current frame from the plurality of frames, wherein the current frame includes a plurality of blocks, and wherein the current frame has a frame-width indicating a cardinality of horizontally adjacent blocks in the current frame, and a frame-height indicating a cardinality of vertically adjacent blocks in the current frame;  [See Mody [Figure 2 and 0004, 0035] Video encoder receives plurality of frames and frame (200) is a current frame that has a plurality of blocks or LCUs or macroblocks;  frame width and frame height with labeled plurality of coding units in the width and height];
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Wang to add the teachings of Mody, in order to enable more efficient parallel processing of compressed video [See Mody [0004]].
Wang (modified by Mody) do not explicitly disclose
output the encoded tile, wherein, to output the encoded tile, the processor executes the instructions to include an encoded tile size in an output bitstream, the encoded-tile size indicating a cardinality of bytes for including the encoded tile in the output bitstream.
However, Fuldseth does disclose
outputting the encoded tile, wherein outputting the encoded tile includes including an encoded tile size in an output bitstream, the encoded-tile size indicating a cardinality of bytes for including the encoded tile in the output bitstream.  [See Fuldseth [0079] An encoder to send the size of each tile in bytes.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Wang (modified by Mody) to add the teachings of Fuldseth, in order to send the size of size of each tile due to the fact that tile sizes in the compressed domain are input/content dependent to improve upon future video compression standards [See Fuldseth [0077-0079]].

Regarding claim 2, Wang (modified by Mody and Fuldseth) disclose the method of claim 1.  Furthermore, Wang does not explicitly disclose
wherein, to output the encoded tile, the processor executes the instructions to: include the encoded tile in the output bitstream as an array of bytes.  
However, Fuldseth does disclose
wherein, to output the encoded tile, the processor executes the instructions to: include the encoded tile in the output bitstream as an array of bytes.  [See Fuldseth [0079] An encoder to send the size of each tile in bytes.]
Applying the same motivation as applied in claim 1.

Regarding claim 7, Wang (modified by Mody and Wang ‘775) disclose the method of claim 1.  Furthermore, Wang does not explicitly disclose 
wherein each block from the plurality of blocks includes a respective plurality of pixels, such that a block from the plurality of blocks has a block-width indicating a cardinality of horizontally adjacent pixels in the block, and a block-height indicating a cardinality of vertically adjacent pixels in the block, and wherein a sum of the tile-width multiplied by the block-width is a multiple of a superblock size.
However, Mody does disclose 
wherein each block from the plurality of blocks includes a respective plurality of pixels, such that a block from the plurality of blocks has a block-width indicating a cardinality of horizontally adjacent pixels in the block, and a block-height indicating a cardinality of vertically adjacent pixels in the block, and wherein a sum of the tile-width multiplied by the block-width is a multiple of a superblock size [See Mody [0004 and Figure 2] LCU or rectangular blocks having size of 16x16, 32x32, or 64x64 which indicates the number of horizontal and vertical pixels in a LCU; tiles are divided into width of 2 and block width is 16 pixels or 32 pixels or 64 pixels, which when multiplied would be a multiple of a superblock size].
Applying the same motivation as applied in claim 1.

Regarding claim 8, see examiners rejection for the encoding apppartus of claim 1 which is analogous and applicable for the decoding apparatus of claim 8.  The decoding apparatus is merely an obvious variant of the claimed encoding apparatus of claim 1.  Furthermore, Wang discloses
decode an encoded video stream, wherein to decode the encoded video stream, the processor executes the instructions to:  [See Wang [Fig. 7] Video decoder (34).  Also, see Fig. 8, decoding tiles from a received bitstream.]

Regarding claim 9, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 9.

Regarding claim 11, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 11.

Regarding claim 12, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, Wang (modified by Mody and Wang ‘775) disclose the method of claim 11.  Furthermore, Wang discloses
wherein the current tile is one of a plurality of tiles included in the current frame, and wherein, to decode the current frame, the processor executes instructions to decode the current frame wherein at least a portion of another tile in the plurality of tiles is missing or corrupt.  [See Wang [0066] Decoder to decode tile groups for error concealment; decoder uses other tiles already decoded for help in recovering the error proned tile; hence, when decoding the correctly received tiles, there will be a tile that is error prone.]
Regarding claim 15, Wang (modified by Mody and Wang ‘775) disclose the method of claim 8.  Furthermore, Wang does not explicitly disclose 
wherein the portion of the video stream is a first portion, the current tile is a first tile of the current frame, and the first portion corresponds to the first tile, wherein the processor executes instructions to: receive a second portion of the video stream based on the encoded-tile size, wherein the processor executes instructions to to receive the second portion concurrently with decoding the first tile.
However, Mody does disclose 
wherein the portion of the video stream is a first portion, the current tile is a first tile of the current frame, and the first portion corresponds to the first tile, wherein the processor executes instructions to: receive a second portion of the video stream based on the encoded-tile size, wherein the processor executes instructions to to receive the second portion concurrently with decoding the first tile.  [See Mody [0012, 0030 and Figure 3 (decoder is inverse of this encoder stated it [0030])] Decoder with multiple processing engines receives independently first and second tiles; receiving tile 2 when decoding/processing tile 1].
Applying the same motivation as applied in claim 1.

Regarding claim 16, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 17.  

Regarding claim 19, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 19.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (herein after will be referred to as Wang) (US 20130101035) in view of Mody (US 20150003520) in view of Fuldseth (US 20140003525) and in further view of Wang et al. (herein after will be referred to as Wang ‘775) (US 20130182775).

Regarding claim 4, Wang (modified by Mody and Fuldseth) disclose the method of claim 1.  Furthermore, Wang does not explicitly disclose
wherein, to encode the current tile, the processor executes the instructions to independently encode the current tile, wherein, to independently encode the current tile, the processor executes instructions to encode the current tile without reference to information associated with another tile in the current frame.
However, Wang ‘775 does disclose 
wherein, to encode the current tile, the processor executes the instructions to independently encode the current tile, wherein, to independently encode the current tile, the processor executes instructions to encode the current tile without reference to information associated with another tile in the current frame.  [See Wang ‘775 [0074-0075] In picture prediction is prohibited across tile boundaries, then the tiles provide independent partitioning that is used for parallel coding of tiles].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Wang (modified by Mody and Fuldseth) to add the teachings of Wang ‘775, in order to improve upon parallel processing for tile compression [See Wang [0075]]. 

Regarding claim 5, Wang (modified by Mody and Fuldseth) disclose the method of claim 4.  Furthermore, Wang does not explicitly disclose
wherein, to independently encode the current tile, the processor executes the instructions to independently encode a plurality of tiles concurrently using parallel processing, the plurality of tiles including the current tile.
However, Wang ‘775 does disclose 
wherein, to independently encode the current tile, the processor executes the instructions to independently encode a plurality of tiles concurrently using parallel processing, the plurality of tiles including the current tile.  [See Wang ‘775 [0074-0075] In picture prediction is prohibited across tile boundaries, then the tiles provide independent partitioning that is used for parallel coding of tiles].
Applying the same motivation as applied in claim 1.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20130101035) in view of Mody (US 20150003520) in view of Fuldseth (US 20140003525) and in further view of Scholander et al. (herein after will be referred to as Scholander) (US Patent 7535474).

Regarding claim 14, Wang (modified by Mody and Fuldseth) disclose the method of claim 8.  Furthermore, Wang does not explicitly disclose
wherein a block includes a plurality of pixels, such that the block has a block-width indicating a cardinality of horizontally adjacent pixels in the block, and a block-height indicating a cardinality of vertically adjacent pixels in the block; and
wherein, to decode the current frame, the processor executes the instructions to store at least a portion of the tile in memory configured to store block-width by tile-width pixels.
However, Mody does disclose
wherein a block includes a plurality of pixels, such that the block has a block-width indicating a cardinality of horizontally adjacent pixels in the block, and a block-height indicating a cardinality of vertically adjacent pixels in the block; and [See Mody [0004 and Figure 2] LCU or rectangular blocks having size of 16x16, 32x32, or 64x64 which indicates the number of horizontal and vertical pixels in a LCU].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Wang to add the teachings of Mody, in order to enable more efficient parallel processing of compressed video [See Mody [0004]].
Wang (modified by Mody) do not explicitly disclose
wherein, to decode the current frame, the processor executes the instructions to store at least a portion of the tile in memory configured to store block-width by tile-width pixels.
However, Scholander does disclose 
wherein, to decode the current frame, the processor executes the instructions to store at least a portion of the tile in memory configured to store block-width by tile-width pixels.  [See Scholander [Column 4-5 last ¶ of Column 4 and Column 6 lines 13-30] Video decoding and storing matrix of pixel tiles which represents NxN block of pixels of image (stores tile and block pixels)].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Wang (modified by Mody) to add the teachings of Scholander, in order to improve upon efficiency for accessing buffer/memory storage data in a display system [See Scholander [Col. 1 lines 10-40]]. 

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20130101035) in view of Mody (US 20150003520) in view of Fuldseth (US 20140003525) and in further view of Subramaniam (US 20090003714).

Regarding claim 3, Wang (modified by Mody and Fuldseth) disclose the method of claim 1.  Furthermore, Wang does not explicitly disclose
wherein, to output the encoded tile, the processor executes the instructions to: include the encoded-tile size in a header for the encoded tile.
However, Subramaniam does disclose
wherein, to output the encoded tile, the processor executes the instructions to: include the encoded-tile size in a header for the encoded tile.  [See Subramaniam [Fig. 8] Tile size is located in the header.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Wang (modified by Mody) to add the teachings of Subramaniam, in order to improve upon the efficiency of video compression [See Subramaniam [0002]].

Regarding claim 10, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 10.

Regarding claim 18, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 18.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art could not anticipate or render obvious the concept of including a tile size for encoded tiles in a frame and then omitting/not including the tile size for a last encoded tile in the frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okawa (US 20150181218) – (para. 0055-0056) – determining the amount of transmission data or the size of encoded data of the target tile to be transmitted to a decoder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES T BOYLAN/Primary Examiner, Art Unit 2486